PER CURIAM:
Leland H. Kynes, appointed counsel on appeal for Llewellen F. Smith in this appeal from the dismissal of Smith’s 28 U.S.C. § 2241 habeas petition, has filed a motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the dismissal of Smith’s § 2241 petition is AFFIRMED.